DETAILED ACTION
The action is responsive to the amendment filed on 10/21/2021. Claims 1, 3-8, 10-12, 14 and 15 are pending in the case. Claims 1 and 12 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-12, 14 and 15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Herz (US Patent Pub. No. 20180074594 A1) discloses a device with a gyroscopic sensor to detect specific movement patterns and to control an external device based on the detecting of the specific movement pattern.
Park et al. (US Patent Pub. No. 20170075516 A1) discloses turning on an external device with a first communication method and then subsequently controlling the external device with a second communication method.
Yang et al. (US Patent Pub. No. 20170039359 A1) discloses recognizing a user and detecting gestures custom to that user.
Kwon et al. (US Patent Pub. No. 20140302799 A1) discloses casting content to an external device and controlling the external device to output the content at a predetermined volume level.
Imes et al. (US Patent Pub. No. 20130054863 A1) discloses casting audio content to a television screen where a command can be issued to the television to turn off its backlight to reduce energy consumption.
Park et al. (US Patent Pub. No. 20150229997 A1) discloses turning on an external device with a first communication method and issuing subsequent commands to the external device with a second communication method.

Arling (US Patent Pub. No. 20140111318 A1) discloses using a first communication method to issue certain commands to an external device and using a second communication method to issue other commands to the external device.
However the features of based on a detected movement pattern of an electronic apparatus being a predetermined movement pattern, controlling a first communication module through a first communication method to transmit a first signal for activating a hardware component of an external device including a communication module of the external device corresponding to a second communication method and transmitting a signal through the second communication method after the hardware component is activated by the first signal wherein the first communication method consumes less power than the second communication method when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL SAMWEL/Primary Examiner, Art Unit 2171